DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 8, 12, 13, 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al., U.S. 5,869,968.
Brooks et al. discloses a system for monitoring a parameter downhole in a wellbore (col. 1, lines 35-37), comprising:
a conveyance string (col. 2, lines 21-26; the logging tool on the drill string) locatable in the wellbore;
a sensor (the logging tools) located on the conveyance string and operable to measure the parameter; a recorder (col. 10, lines 59-64) located on the conveyance string and comprising a sampler (data samples of the logging tool) in communication with the sensor (MWD tools; col. 9, line 61 – 67) and operable to sample the measured parameter (col. 6, lines 54-64) at a sampling rate of 150 kHz to 10 MHz (col. 23, lines 41-44), and an information storage device (col. 10, lines 59-64, the recorder is a memory) in communication with the sampler and operable to store the samples acquired by the 
Brooks et al. discloses (col. 10, lines 59-64) a sensor module (receiving antenna), a recorder module (memory) comprising the recorder (the memory), and a processor module (microprocessor) comprising the processor, wherein the sensor module, the recorder module, and the processor module are coupled together (fig 3D; col. 10, lines 47-64).
Brooks et al. discloses a formation response (col. 13, lines 41-50).
Brooks et al. discloses the parameter includes tension, compression or any combination thereof (col 10, lines 49-53).
Brooks et al. discloses the sampler is a rate of 1 MHz to 2 Mhz (col. 23, lines 41-44).

Allowable Subject Matter
Claims 4, 7, 9-11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 May 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676